UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1664



In re:   MAXIMILIANO PENALOZA-REBOLLAR, a/k/a Tomas Pelaez
Isidoro, a/k/a Daniel Aguerre-Rodriguez,      a/k/a Ramiro
Pesina,

                 Petitioner.



                    Petition for Writ of Mandamus.
             (1:09-cr-00415-NCT-1; 1:12-cv-00948-NCT-JLW)


Submitted:    February 25, 2015              Decided:   March 10, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Maximiliano Penaloza-Rebollar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maximiliano   Penaloza-Rebollar   petitions   for   a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.      He seeks an order from

this court directing the district court to act.      Our review of

the district court’s docket reveals that the district court has

entered an order denying relief on Penaloza-Rebollar’s § 2255

motion.   Accordingly, because the district court has recently

acted in this case, we deny the mandamus petition as moot. We

grant leave to proceed in forma pauperis.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                    PETITION DENIED




                                  2